Case 1:19-cr-00082-SPW Document 46 Filed 06/04/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA F | LE Dp)
BILLINGS DIVISION
JUN - 4 7020
UNITED STATES OF AMERICA, CR 19-82-BLG-SPW “ek, USO
Billings
Plaintiff,
FINAL ORDER OF
vs. FORFEITURE
KAYLA ANN GONZALES,
Defendant.

 

 

WHEREAS, in the indictment in the above-captioned case, the United States
sought forfeiture, pursuant to 21 U.S.C. § 853, of any real or personal property of
the defendant used or intended to be used to facilitate, or as proceeds of said
violation;

AND WHEREAS, on October 17, 2019, the defendant entered a plea of
guilty to count I of the indictment, which charged her with conspiracy to possess
with intent to distribute methamphetamine, in count II with intent to distribute
methamphetamine, and in count II] with possession of a firearm in furtherance of a

drug trafficking crime;
Case 1:19-cr-00082-SPW Document 46 Filed 06/04/20 Page 2 of 3

AND WHEREAS, the defendant agreed not to contest, or assist others in
contesting, the forfeiture sought in the charging document to which the defendant
pleaded guilty;

And whereas, by virtue of said guilty pleas, the United States is entitled to
possession of said property, pursuant to 21 U.S.C. §§ 841(a)(1) and 853, and Rule
32.2(b)(2) of the Federal Rules of Criminal Procedure;

And whereas, beginning on March 31, 2020, and ending on April 29, 2020,
the United States published on an official government internet site
(www. forfeiture.gov), notice of this forfeiture and of the United States’ intent to
dispose of the property listed below in accordance with federal law, under 21
U.S.C. § 853(n)(1):

e Approximately $2,759.00 in United States currency; and
e a Sig Sauer P938 handgun (serial number 52E039968).

And whereas, the Court has been advised that no claims have been made in
this case regarding the property and the United States is not aware that any such
claims have been made;

ACCORDINGLY, IT IS ORDERED as follows:

1. The United States shall seize the forfeited property described above;
Case 1:19-cr-00082-SPW Document 46 Filed 06/04/20 Page 3 of 3

2. The right, title, and interest in the property is condemned, forfeited, and
vested in the United States of America for disposition according to applicable law;

3. All forfeited funds shall be deposited forthwith by the United States
Marshal into the Department of Justice Asset Forfeiture Fund in accordance with
21 U.S.C. § 853(n)(1); and

4. The Clerk is directed to send copies of this order to all counsel of record
and the defendant. The Clerk is further directed to send three certified copies of
this order to the United States Marshal.

DATED this wa of June, 2020.

a, ALi.

SUSAN P. WATTERS
United States District Court Judge

a)
